329 F.2d 316
Oran YOUNG, Appellant,v.UNITED STATES of America, Appellee.
No. 7541.
United States Court of Appeals Tenth Circuit.
March 26, 1964, Certiorari Denied June 15, 1964, See 84S.Ct. 1886.

David L. Peterson, Denver, Colo., for appellant.
Benjamin E. Franklin, Asst. U.S. Atty.  (Newell A. George, U.S. Atty., on the brief), for appellee.
Before MURRAH, Chief Judge, and PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
This is the fourth attack under 28 U.S.C. 2255 on the sufficiency of the information charging that the petitioner did 'enter' a state insured bank 'with intent then while in said bank and therein to commit a felony * * *.'  See Young v. United States, 294 F.2d 517, 10 Cir., certiorari denied 368 U.S. 979, 82 S.Ct. 484, 7 L.Ed.2d 440; and Young v. United States, 309 F.2d 749, 10 Cir., certiorari denied 371 U.S. 964, 83 S.Ct. 546, 9 L.Ed.2d 511.  This petition under 2255 is based on the contention that the information does not allege that the petitioner entered the bank with the requisite intent to commit a felony but formed the intent after entry.  As we read the information, it charges with sufficient clarity that the petitioner entered the bank with the intent to commit the felony.  See Martin v. United States, 10 Cir., 285 F.2d 150; and Godish v. United States, 10 Cir., 182 F.2d 342.


2
The judgment is affirmed.